

114 S3081 IS: Working to Integrate Networks Guaranteeing Member Access Now Act
U.S. Senate
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3081IN THE SENATE OF THE UNITED STATESJune 21, 2016Mr. Cassidy (for himself, Mr. Kirk, Ms. Klobuchar, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILL To amend title 38, United States Code, to provide certain employees of Members of Congress with
			 access to case-tracking information of the Department of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Working to Integrate Networks Guaranteeing Member Access Now Act or the WINGMAN Act. 2.Provision of access by employees of Members of Congress to case-tracking information to case-tracking information of Department of Veterans Affairs (a)In generalChapter 59 of title 38, United States Code, is amended by adding at the end the following:
				
					5906.Provision of access by employees of Members of Congress to case-tracking information
 (a)In general(1)Beginning not later than the date that is 180 days after the date of the enactment of this section, the Secretary shall provide to accredited, permanent Congressional employees who have successfully completed the certification process described in subsection (b)(1), upon election by the Member of Congress for which the employee works, read-only remote access to the electronic VBA claims records system of veterans who reside in the area represented by the Member, regardless of whether such employee is acting under a power of attorney executed by such veteran.
 (2)The Secretary shall ensure that access provided to an accredited, permanent Congressional employee under paragraph (1) is provided in a manner that does not allow the employee to modify the data contained in the electronic VBA claims records system.
 (b)Certification required(1)The certification process described in this paragraph is the certification process that the Secretary requires an agent or attorney under this chapter to complete before the agent or attorney may access the electronic VBA claims records system.
 (2)Each Member of Congress who elects to have an accredited, permanent Congressional employee of the Member have access under subsection (a)(1) shall bear the cost of the certification process described in paragraph (1), to be paid from the Member's Representational Allowance.
 (c)Treatment of disclosureThe access to information by an accredited, permanent Congressional employee pursuant to subsection (a)(1) shall be deemed to be—
 (1)a disclosure permitted under section 552a(b) of title 5; and (2)a disclosure permitted under regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 42 U.S.C. 1320d–2 note).
 (d)NonrecognitionThe Secretary may not recognize an accredited, permanent Congressional employee for the preparation, presentation, and prosecution of claims under laws administered by the Secretary by reason of the Secretary providing the employee with access to the electronic VBA claims records system under subsection (a). An accredited, permanent Congressional employee who is provided such access may not use such access to act as such a recognized individual.
 (e)DefinitionsIn this section: (1)The term electronic VBA claims records system means the system of the Department of Veterans Affairs that provides information regarding the status of a claim submitted by a veteran, including information regarding medical records, compensation and pension exams records, rating decisions, statement of the case (SOC), supplementary statement of the case (SSOC), notice of disagreement (NOD), and Form–9.
 (2)The term accredited, permanent Congressional employee means an employee of a Member of Congress who assists the constituents of the Member with issues regarding departments or agencies of the Federal Government.
 (3)The term Member of Congress means a Representative, a Senator, a Delegate to Congress, or the Resident Commissioner of Puerto Rico..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 59 of such title is amended by adding at the end the following new item:
				5906. Provision of access by employees of Members of Congress to case-tracking information..